Title: John Hartwell Cocke to James Madison, 17 December 1834
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                My dear sir, 
                            
                            
                                
                                    Bremo
                                
                                Decr. 17. 1834
                            
                        
                         
                        In a letter I received from my Friend Mr. Delavan, soon after his late visit to Montpelier, he requested me
                            to inform you, of the success of his application to Mr. Adams and the President to follow your Example in giving their
                            countenance to the temperance reformation: but immediately after getting his letter, I perceived the information referred
                            to, was carried to you through many channels of the public prints.
                        In a subsequent letter he mentions a circumstance which I am sure will be particularly gratifying to Mrs.
                            Madison, as well as yourself and all the other friends of this good Cause, whenever it shall be made known—
                        The zealous & liberal spirit which has hitherto actuated the Executive Committee of the New York
                            State temperance Society in diffusing information through the medium of their periodical & other publications had
                            left the Society about $15,000 in arrears—Mr. Delavan, I perceive made known to you, the bold scheme he had conceived
                            (and which to me I confess appeared chimerical) of raising this large Sum from fifteen Subscribers of $1000 each, within
                            the State & City of New York. He lately commenced this movement in Albany with Genl. Stephen Van Rensselaer (that
                            chief of Natures Noblemen in our Country) at the head of his list; and at the date of his letter, a few days since in the
                            City of New York, he had obtained twelve Subscribers; among them John Jacob Astor, whose immense resources have hitherto
                            been locked up against all the benevolent christian enterprises of the day, and for whose subscription Mr. Delavan says he
                            was chiefly indebted to the Message of which he was the Bearer to him from Mrs Madison—
                        This large subscription upon the part of the wealthiest & most shrude & calculating men of
                            New York, where our Cause has been in progress long enough to develope its benign influence upon the interest of all ranks
                            of Society, speaks volumes in its favor—
                        I am happy to inform you, that we have the prospect of being able to sustain a monthly periodical of the size
                            of the New York Temperance Advocate, in Richmond to be exclusively devoted to the temperance Reform—
                        Accept my dear Sir my best wishes, that your remaining days on Earth may be blessed by a kind Providence with
                            that peace "that passeth understanding"—and which is the best earnest of preparedness for association with the spirits of
                            the just made perfect, thro’out that Eternity where we must soon appear. Yours with sincere regard
                        
                        
                            
                                John H. Cocke Senr.
                            
                        
                    